UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2241


KEVIN C. UMPHREYVILLE,

                 Plaintiff - Appellant,

            v.

CHARLES W. GITTINS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:07-cv-00096-gec-bwc)


Submitted:    February 10, 2010            Decided:   February 22, 2010


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin C.     Umphreyville, Appellant     Pro   Se.    William Leonard
Mitchell,    II, ECCLESTON & WOLF,       PC,   Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin C. Umphreyville appeals a district court order

granting summary judgment to Charles W. Gittins and dismissing

his complaint.   We have reviewed the record and the district

court’s memorandum opinion and affirm for the reasons cited by

the district court.   See Umphreyville v. Gittins, No. 5:07-cv-

00096-gec-bwc (W.D. Va. Sept. 29, 2009).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  2